DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti et al. WO 0053162 A1.
Valenti teaches a controlled-release tablet comprises: (a) betahistine or a salt, incorporated in at least one fatty compound; (b) at least one hydrophilic polymer capable of adsorbing water; and (c) suitable excipients.  See abstract.  Betahistine includes betahistine dihydrochloride in an amount of 48 mg/tablet is found in pages 2-3 and claim 9.  Hydrophilic polymer includes alginate and hydroxypropyl cellulose in an amount ranging from 5% to 50% by weight of the tablet is found in pages 2-3.  The claimed method of preparing the tablet is found in page 3.  The claimed release rate is found in Examples 11 and 12.

prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 19  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Valenti et al. WO 0053162 A1, in view of Kao et al. US 2003/0157167 A.
Vanlenti is relied upon for the reasons stated above.  The reference is silent as to the teaching of carrageenan as a hydrophilic matrix component.  However, such limitation is known in the art.  See for example the teaching in Kao.  Kao teaches a controlled release tablet comprising hydrophilic matrix polymer including mixture of cellulose and gum in a weight ratio of 9:1 to 1:0.  Cellulose includes HPMC and gum includes carrageenan.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the hydrophilic matrix component in view of the teaching of Kao to obtain the claimed invention.  This is because Kao teaches the use of the claimed hydrophilic matrix is known in the art, and this is because Valenti teaches the desirability to include hydrophilic matrix component to obtain a tablet dosage.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
NOTE: The Non-Final Office Action dated 10/01/2021 inadvertently left out claims 19 and 20 by typo.  Form PTOL-326 did however, include claims 19 and 20 as rejected.  Claims 19 and 20 recite the ranges within the range recited in claim 12, therefore, should be included in the 103(a) rejection in by Valenti et al., in view of Kao et al.  This is not a new rejection.

Applicant argues that the present invention does not include any fatty compound to prepare a controlled-release formulations of betahistine.
However, Applicant’s attention is called to the used of the transitional "comprising" language recited in the preamble of claim 1, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group.  Here, the claim language does not preclude the additional components, namely, the fatty compound.


Applicant argues that the present invention is not prepared by melt-granulation process.   The process of the present invention does not contain any complex manufacturin- process like melt-ranulation process, so it is more beneficial for industrial application.


Applicant argues that all examples (1-14) in Valenti are related to 32 mg of Betahistine dihydrochloride tablets, whereas the present invention contains 48 mg Betahistine dihydrochloride.  In summary, the composition of Valenti and the composition of the present invention are completely different in terms of the excipients, the strength of active ingredient and pharmacokinetics' perspective. Therefore, the composition of the present invention is novel over Valenti.
However, Applicant’s attention is called to page 3, line 1, where Valenti teaches the tablet dosing includes 48 mg.  It is also noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Thus, for at least the above reasons, the rejections over Valenti are maintained.

Applicant argues that the composition of Kao (Figure-5) provides plasma drug concentration as bimodal distribution, whereas the composition of the present invention (Figure-1) provides plasma drug concentration as unimodal distribution.
However, in response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Kao is relied upon solely for the teaching of HPMC and carrageenan as a carrier in a matrix tablet is known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN T TRAN/Primary Examiner, Art Unit 1615